DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of applicant’s amendment filed 12/03/2020.  Claims 4, 8, 10-17, 19, and 22 have been canceled without prejudice.  Claims 25-28 have been newly added.  Claims 1-3, 5-7, 9, 18, 20, 21, and 23-28 are pending and an action on the merits is as follows.  
Specification
The amendment filed 12/03/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added/amended material which is not supported by the original disclosure is as follows: The amendment to the specification filed on 12/03/2020 introduced new matter into the disclosure.  The amendment to the specification filed on 12/03/2020 amended reference numeral “247” to “249” and would raise new matter issue because the original disclosure fails to describe where the ledge or sharp portion is positioned.  Element 247 is described in paragraph 62 of the instant specification.  Paragraph 62 fails to describe where element 247 is positioned and merely states that “…the coupler 240 includes a ledge or sharp portion that is configured to contact and cut the suture 230…”  
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The limitation “the curved portion being curved about an axis substantially orthogonal to a longitudinal axis of the needle” in claim 3 is indefinite.  First, the needle is curved.  It is unclear how the longitudinal axis of the needle is defined since the disclosure is silent on that.  Secondly, the axis about which the curved portion is curved appears to be a straight axis.  Assuming the longitudinal axis of the needle is an axis along the length of the curved needle, it is unclear how the straight axis about which the curved portion is curved is substantially orthogonal to the longitudinal axis of the curved needle.
	The limitation “the curved portion being curved about an axis substantially orthogonal to a longitudinal axis of the needle” in claim 28 is indefinite.  First, the needle is curved.  It is unclear how the longitudinal axis of the needle is defined since the disclosure is silent on that.  Secondly, the axis about which the curved portion is curved appears to be a straight axis.  Assuming the longitudinal axis of the needle is an axis along the length of the curved needle, it is unclear how the straight axis about which the 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 9, 18, 20, 21, 23, and 25-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 3, “the curved portion being curved about an axis substantially orthogonal to a longitudinal axis of the needle” in claim 3 is indefinite as explained above and raises new matter issue.  First, the needle is curved.  It is unclear how the longitudinal axis of the needle is defined since the disclosure is silent on that.  Secondly, the axis about which the curved portion is curved appears to be a straight axis.  
Regarding claim 9, the instant specification discloses multiple elements directed to actuation: an actuation member in paragraphs 10-20 with no reference to an indicia in any of the figures but is disclosed as being pressed against a patients body; an actuation member (298) which appears to be distinct from the actuation member discussed in paragraph 10-20 as it is realized as a plunger, trigger or button see paragraphs 52 and 63 which may be used to move needle 220 and an actuator (250) paragraphs 49-58 which may be compressed to move the elongate member relative to the actuator to provide a guide for needle 220; and an actuation mechanism of paragraphs 60-63 also indicated as 298.  The actuator recited in claim 1 which is configured to cause the needle to move with respect to the elongate member is the actuation member 298.   There is no disclosure of an actuator which is “configured to cause the needle to move with respect to the elongate member” as recited in claim 1 and “slideably coupled to the elongate member” as recited in claim 9.    The specification does not specifically disclose the any of the plunger, trigger and button actuators is slideably coupled to the elongate member.  All these actuators are not necessarily slideably coupled to the elongate member.  They can be pivotably coupled to the elongate member or via other means.  Therefore, the limitation “the actuator is 
Regarding claim 18, the instant specification discloses multiple elements directed to actuation: an actuation member in paragraphs 10-20 with no reference to an indicia in any of the figures but is disclosed as being pressed against a patients body; an actuation member (298) which appears to be distinct from the actuation member discussed in paragraph 10-20 as it is realized as a plunger, trigger or button see paragraphs 52 and 63 which may be used to move needle 220 and an actuator (250) paragraphs 49-58 which may be compressed to move the elongate member relative to the actuator to provide a guide for needle 220; and an actuation mechanism of paragraphs 60-63 also indicated as 298.  The actuator (250) that is pressed against a portion of the body of the patient is not the actuator (298) that moves the needle along a substantially circular path.  Therefore, the limitation “pressing the actuator against a portion of the body of the patient such that the actuator moves with respect to the elongate member to move the needle along a substantially circular  path” in claim 18 is considered as new matter.  Claims 20, 21, and 26-28 are rejected based upon their dependency upon claim 18.
Regarding claims 25 and 26, the instant specification describes that the needle is configured to move along a circular or substantially circular path which appears to be inherently about an axis.  However, it does not disclose that the axis about which the substantially circular path that the needle move is exactly orthogonal to the longitudinal line of the elongate member.  The drawings are not sufficient to support that.  If the circular or substantially circular path of how the needle moves is not exactly on the on 
Regarding claim 28, “the curved portion being curved about an axis substantially orthogonal to a longitudinal axis of the needle” in claim 28 is indefinite as explained above and raises new matter issue.  First, the needle is curved.  It is unclear how the longitudinal axis of the needle is defined since the disclosure is silent on that.  Secondly, the axis about which the curved portion is curved appears to be a straight axis.  Assuming the longitudinal axis of the needle is an axis along the length of the curved needle, it is unclear how the straight axis about which the curved portion is curved is substantially orthogonal to the longitudinal axis of the curved needle.  The specification and disclosure is silent on the curved portion being curved about an axis substantially orthogonal to a longitudinal axis of the needle and how the curved portion being curved about an axis substantially orthogonal to a longitudinal axis of the needle.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 9, 18, 20, 21, and 23-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Surti et al. (US 2009/0177031) (hereafter Surti) which incorporates US 2008/0300629, to Surti (hereafter Surti 525), Application 12/125,525, and US 2009/0069847 to Hashiba et al. (hereafter Hashiba), Application 12/191,001, by reference in their entirety see paragraph 44 as best understood see 112 rejections above.
Regarding claims 1-3, 5-6, 9, 18, 20, 21, and 23-25, Surti discloses with respect to claim 1; a medical device (20), comprising: an elongate member (26,24,22, note figure 1 and paragraphs 30-32) including a proximal portion and a distal portion defining a longitudinal line (as reasonably seen in figures 1-13); a needle (28) movably coupled to the elongate member (note figures 8-13 where the needle is passed from the elongate member to the actuator 30, see also paragraph 41-44), the needle is fully capable to move along a substantially circular path (the needle is fully capable to move along a substantially circular path by rotating the whole medical system 20 around a circular path); a suture (36) disposed within a lumen defined by the elongate member (note in figures 8-13 suture 36 is secured within central opening 105 of the needle, see figure 5, central opening 105 is secured within the lumen of guide flange 60 of the elongate member, see figure 8 therefore the suture is disposed within a lumen defined by the elongate member), the suture having a coupling member (suture lock 130 known in the art see paragraph 44, note that the suture lock may be one of the exemplary suture locks disclosed in application 12/125,525 or 12/191,001 both of which are incorporated by reference into Surti) coupled to a portion of the suture (note figures 8-9 of Surti 525, or figures 1-6 of Hashiba), the coupling member includes a first portion claim 2; wherein the needle includes a curved portion (the portion of the needle around 105 is curved); claim 3; wherein the needle includes a curved portion (as discussed with regard to claim 2 above), the curved portion being curved about an axis substantially orthogonal to a longitudinal axis of the needle (Fig. 10 or 11, the curved portion of the needle is curved about an axis substantially orthogonal to the longitudinal axis of the needle as shown in Figures 10 and 11); claim 5; wherein the distal portion is configured to move with respect to the proximal portion (note paragraph 31 which discloses distal portion 26 may be moved relative to proximal portion 22 of the elongate member); claim 6; wherein the distal portion is rotatably coupled to the proximal portion(note paragraph 31 which discloses that the distal portion 26 is tubular and frictionally coupled to the proximal portion 22 for selective retention thus 26 may be rotated on 22 when 22 is fitted within 26); claim 9; wherein the actuator is slideably coupled to the elongate member (note claim 21; wherein the first portion and the second portion of the coupling member are adjacent to each other (note figure 9 where 22 is inserted within 26 and thus adjacent); claim 23; wherein the first portion of the coupling member is compressed such that the suture is coupled to the first portion of the coupling member (see figure 6 of Surti 525 or figure 6 of Hashiba; note that 22 is inserted within 26 and thus compressed together to compress the suture between 22 and 26, see figures 8-9 and paragraphs 26-32 of Surti 525 or note in Hashiba that 22 is inserted within 24 and thus compressed together to compress the suture between 22 and 24 see figures 2-6 and paragraphs 21-29); claim 24; wherein the second portion of the coupling member is compressed such that the suture is coupled to the second portion of the coupling member (see figure 6 of Surti 525 or figure 6 of Hashiba; note that 22 is inserted within 26 and thus compressed together to compress the suture between 22 and 26, see figures 8-9 and paragraphs 26-32 of Surti 525 or note in Hashiba that 22 is inserted within 24 and thus compressed together to compress the suture between 22 and 24 see figures 2-6 and paragraphs 21-29); claim 25; wherein the needle is fully capable to move along a substantially circular path about an axis, the axis being orthogonal to the longitudinal line of the elongate member (the needle is fully capable to move along a substantially circular path about an axis that is orthogonal to the longitudinal line of the elongate member by rotating the whole medical system 20 along with the needle shown in Fig. 11 in direction in and out of the page around the axis vertical to the page.  The axis vertical to the page is orthogonal to the longitudinal line of the elongate member).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-3, 7, 9, 21-23, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sholev et al. (US 2014/0214038 A1; hereinafter, Sholev) in view of Fujisaki et al. (US 2012/0165865; hereinafter Fuji).
Regarding claim 1, Sholev discloses a medical device, comprising: 
an elongate member (a hollow elongate body having a hollow elongate body head 90 and shaft 50 as shown in Fig. 1; paragraph [393]) including a proximal portion (50, paragraph [393] and as reasonably seen in figure 1) and a distal portion (90 including extendable and retractable support element 54, paragraph [0393]: lines 6-11; paragraph [394]: lines 3-8; and paragraph [404]; Fig. 2) defining a longitudinal line (the longitudinal line/axis defined by 90 and 50, Fig. 1); 
a needle (32, Figs. 1B, 15B and 66A-66C; paragraph [0393]) movably coupled to the elongate member; the needle being configured to move along a substantially circular path (Figs. 1B-1C and 1a-2b) 
a suture (130) disposed within a lumen defined by the elongate member (note (paragraphs [493]-[496], [542-558]), the suture having a coupling member (1009) (paragraph [542-558]) coupled to a first portion of the suture (note (paragraphs [542-558] with regard to the anchor 1009 being attached to suture 130); an actuator (20 and/or 18, Figs. 1, 8A, 8B, and paragraphs [395], [443], and [444]) movably coupled to the elongate member and being configured to cause the needle to move within respect 
Attention is drawn to the disclosure of Fuji which teaches a suture coupling member (30) coupled to a first portion of a suture (10) (note figures 2 and 8 and paragraph [78] with regard to one end of the suture coupled to/in lumen between one 32B and 32A); the coupling member includes a first portion (the portion defined by one 32B and 32A for compressing the suture, Figs. 2 and 8) defining a lumen (the lumen/slot defined between the one 32B and 32A) and a second portion (the portion defined by another 32B and 32A, Figs. 2 and 8) defining a slot (the slot/lumen defined by another 32B and 32A), the suture being configured to be frictionally coupled within the lumen of the first portion of the coupling member (Fig. 8 and paragraph [0088])
It would have been obvious to one of ordinary skill in the art at the time the application was filed to substitute the coupling member of Sholev for the coupling member of Fuji as both are used to for the same purpose of securing a suture in a loop formation to secure tissue, see paragraphs [542-558] of Sholev and paragraphs [88-91] of Fuji, and one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable. 
As to claims 2-3, 7, 9, 21-23, and 25, Sholev as modified by Fuji discloses with respect to claim 2; that the needle includes a curved portion (see Figs. 1B, 15B and 66A-66C; ¶ [0393]); claim 3; needle includes a curved portion (see Figs. 1A-1B and 3; ¶¶ [0393] and [0204]), the curved portion being curved about an axis substantially claim 7, a pusher (1001) configured to force at least a portion of the coupling member through a wedge feature of the elongate member (note paragraph 516, 519, 520, 523, 559 with regard to grasping member 1001 which is configured to grasp and push the coupling member through a wedge shaped feature, (needle 32, housing 90,340, note the combined elements have a wedge shape see Figs. 1A-1B, 50, 65a-c where the combined elements are rounded and taper from a small width to a large width thus being interpreted as a wedge shape) of the elongate member see also figures 65a-65c illustrating device 1001 passing distally there through); claim 9; an actuation member (actuator 58 including component 54) (Fig. 1B; ¶¶ [0404], [0447] and [0394]), the actuation member being slidably coupled to the elongate member; claim 21; wherein the first portion and the second portion of the coupling member are adjacent to each other (note figure 2 and 7a-8 of Fuji); claim 22; wherein the first portion of the coupling member defines a lumen (lumen 31a as reasonably seen in figure 2 of Fuji) and the second portion of the coupling member defines a slot (note housing 33 is a slot defined by 32a and b as reasonably seen in figure 2of Fuji); claim 23; wherein the first portion of the coupling member is compressed such that the suture is coupled to the first portion of the coupling member (Fig. 8); claim 25.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sholev in view of Fuji as applied to claim 1 above further in view of Meade et al. (U.S. Patent Pub. 2010/0152751 A1; hereinafter, Meade).
As to claim 5, dependent on claim 1, Sholev does not disclose a distal portion of the elongate member being configured to move with respect to a proximal portion of the elongate member.
However, Meade teaches an apparatus for minimally invasive suturing (abstract), where a distal portion (56) of an elongate member being configured to move with respect to a proximal portion (54) of the elongate member (Fig. 2A; ¶ [0084]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elongate member of Sholev with a distal portion of the elongate member being configured to move with respect to a proximal portion of the elongate member, as taught by Meade, in order to articulate the distal portion relative to the proximal portion of the elongate member that would be beneficial for many different types of suturing applications.
As to claim 6, dependent on claim 1, Sholev does not disclose a distal portion of the elongate member being rotatably coupled to a proximal portion of the elongate member.
However, Meade teaches an apparatus for minimally invasive suturing (abstract), where a distal portion (56) of an elongate member being rotatably coupled to a proximal portion (54) of the elongate member (Fig. 2A; ¶ [0084]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elongate member of Sholev with a distal portion of the elongate member Meade, in order to articulate the distal portion relative to the proximal portion of the elongate member that would be beneficial for many different types of suturing applications.
	Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-7, 9, 18, 20, 21, and 23-28 have been considered but are moot in view of new ground(s) of rejection.  In response to the argument(s)/comment(s) on page 7 of the remarks, the amendment filed 12/03/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added/amended material which is not supported by the original disclosure is as follows: The amendment to the specification filed on 01/13/2020 introduced new matter into the disclosure.  The amendment to the specification filed on 01/13/2020 amended reference numeral “247” to “249” and would raise new matter issue because the original disclosure fails to describe where the ledge or sharp portion is positioned.  Element 247 is described in paragraph 62 of the instant specification.  Paragraph 62 fails to describe where element 247 is positioned and merely states that “…the coupler 240 includes a ledge or sharp portion that is configured to contact and cut the suture 230…” 
Furthermore, claims 3 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 
Claims 3, 9, 18, 20, 21, 23, and 25-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement as explained above.
Furthermore, Surti discloses with respect to claim 1; a medical device (20), comprising: an elongate member (26,24,22, note figure 1 and paragraphs 30-32) including a proximal portion and a distal portion defining a longitudinal line (as reasonably seen in figures 1-13); a needle (28) movably coupled to the elongate member (note figures 8-13 where the needle is passed from the elongate member to the actuator 30, see also paragraph 41-44), the needle is fully capable to move along a substantially circular path (the needle is fully capable to move along a substantially circular path by rotating the whole medical system 20 around a circular path); a suture (36) disposed within a lumen defined by the elongate member (note in figures 8-13 suture 36 is secured within central opening 105 of the needle, see figure 5, central opening 105 is secured within the lumen of guide flange 60 of the elongate member, see figure 8 therefore the suture is disposed within a lumen defined by the elongate member), the suture having a coupling member (suture lock 130 known in the art see paragraph 44, note that the suture lock may be one of the exemplary suture locks disclosed in application 12/125,525 or 12/191,001 both of which are incorporated by reference into Surti) coupled to a portion of the suture (note figures 8-9 of Surti 525, or figures 1-6 of Hashiba), the coupling member includes a first portion (distal half portion of the combination of 22 and 26 see figures 1-9 of Surti 525 or 24 see figures 1-6 of 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20060041263 A1		Chu; Michael S. H. et al. discloses a suturing device having a needle configured to move in a circular path.
US 20060282088 A1		Ryan; Timothy J.  discloses a suturing device having a needle configured to move in a circular path.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036.  The examiner can normally be reached on M-F 10:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/JING RUI OU/Primary Examiner, Art Unit 3771